Citation Nr: 0532960	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to August 
1945.  He died in July 2000.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In October 2004, the appellant and her daughters 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  In March 2005, the Board remanded 
the matter to the RO for additional evidentiary development.  

At her October 2004 hearing, the appellant raised a claim of 
entitlement to DIC benefits based on service connection for 
the cause of the veteran's death.  Specifically, she argued 
that the veteran developed asbestosis as a result of his 
military service and that such condition contributed to his 
death.  Since this matter has not as yet been adjudicated, 
and inasmuch as it is not inextricably intertwined with the 
issue now before the Board on appeal, it is referred to the 
RO for initial consideration.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

In October 2005, the appellant submitted additional evidence 
pertinent to the appeal.  This evidence has not yet been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  Accordingly, a remand is 
now necessary.  38 C.F.R. § 20.1304 (2005).

In view of the foregoing, this case is remanded to the RO for 
the following action:

The RO should again review the record, 
including the additional evidence 
submitted by the appellant.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


